ORDER
Certiorari review of this matter is denied. As a matter of clarification, however, the decision in Thielenhaus v. Thielenhaus, 1999 OK CIV APP 7, 978 P.2d 369, was approved for publication by this Court on January 25, 1999 and given precedential value. By mistake, the order denying certiorari and giving precedential effect to Thislenhaus was designated "For Official Publication." That error was corrected on July 20, 1999, by a correction order which withdrew the January 25, 1999, order from publication. The July 20, 1999, order did not withdraw this Court's publication of the Thielenhaus opinion. Therefore, that opinion continues to enjoy the precedential value afforded it in this Court's January 25, 1999, order.
The Clerk of the Appellate Courts is directed to file this order in this matter, 103,-209, and in Thielenhaus, 90,870.
*1097CONCUR: WATT, C.J., WINCHESTER, V.C.J., LAVENDER, HARGRAVE, OPALA, EDMONDSON, TAYLOR, COLBERT, JJ.
CONCUR IN PART DISSENT IN PART: KAUGER, J.